Citation Nr: 0937880	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-30 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from March 1962 to 
September 1962, October 1991 to March 1992, and February 1993 
to July 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in April 2009.  A copy of the transcript 
of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

The Veteran contends that he has a hearing loss and tinnitus 
due to exposure to acoustic trauma in service.  Personnel 
records reflect that his military occupational specialty 
during his initial stint in active service in the 1960s was 
as a supply specialist.  At the 2009 personal hearing, he 
testified that subsequent to that, he was in the Air National 
Guard as a maintenance officer for a heavy equipment company 
for a period of close to 20 years "before he went in to the 
"Jag-Corps."  Additional service personnel records show 
that the Veteran's military occupational specialties 
throughout his military service included security technician, 
legal administrator, and "DS/GS wheeled vehicle sup."  At 
the hearing, he stated that these in-service jobs included 
acoustic trauma.  

It is noted by the Board that service treatment records 
(STRs) from the Veteran's initial period of active service in 
the 1960s are unavailable.  Numerous attempts to obtain these 
records were unsuccessful.  However, the record contains 
treatment records from the Claimant's period of service in 
the Reserves.  This evidence includes audiometric examination 
results from 1982, 1988, and 1991.  These are periods of time 
when the Veteran was not on active duty, and they reflect 
some bilateral hearing loss and report of tinnitus as early 
as 1982.  Specifically, it is noted that upon audiometric 
testing in August 1991, just prior to entering active duty in 
October 1991, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
40
55
LEFT
10
0
5
65
75

While no hearing impairment was specifically reflected upon 
the evaluation report, the Board notes that VA requirements 
pursuant to 38 C.F.R. § 3.385 (2009) for impaired hearing are 
met.  And, his mild hearing loss was noted upon numerous 
occasions throughout his military service on various 
treatment records.  

Note:  For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  

Thus, the Veteran entered upon active duty with a preexisting 
hearing loss.  If a preexisting disability is noted upon 
entry into service, the Veteran cannot bring a claim for 
service connection for that disability, but he may bring a 
claim for service-connected aggravation of that disability.  
In that case, § 1153 applies and the burden falls on him to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).

STRS from active duty include audiometric testing results 
from May 1998, June 2000, and March 2003 which show that 
mild, bilateral sensorineural hearing loss was noted.  



On the March 2003 audiological, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
75
70
LEFT
10
5
10
55
65

Post service VA audiometric evaluation in June 2005 showed 
pure tone thresholds, in decibels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
50
85
LEFT
15
10
30
70
75

Mild sensorineural hearing loss in the right ear and moderate 
hearing in the left ear were noted.  The loss was primarily 
high frequency in each ear.  The examiner noted that 
"[b]ased on the [V]eteran's report and today's test results, 
it is more likely than not that the hearing loss and tinnitus 
began as a result of the acoustic trauma he suffered while in 
the military."  

Concerning the VA opinion, the Board does not consider such 
as probative of the matters at hand for the following 
reasons.  It is significant that the VA doctor's opinion as 
to history was based solely upon statements made by the 
Veteran.  The Court has held that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
upon the recitations of a Claimant).

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.306(a) (2009).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the Claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)  (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159(c)(4) (2009).

Here, there is competent evidence of the Veteran's bilateral 
hearing loss and evidence of excessive noise exposure during 
service, as well as an indication that his hearing loss may 
be related thereto.  But there also is evidence of hearing 
loss and tinnitus when entering the military and insufficient 
competent medical evidence to decide his claim insofar as 
addressing all of these determinative issues.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.

1.  Schedule the Veteran for a VA 
compensation examination to obtain a 
medical opinion regarding the nature and 
etiology of his bilateral hearing loss.  
The examiner is requested to review the 
entire claims file, to include all 
preservice, in-service, and post-service 
audiometric test results, and to provide 
and an opinion as to whether there was 
any worsening of the Veteran's pre-
service bilateral hearing loss in 
service, and if so, whether such increase 
was due to the natural progression of 
such a disease, or whether such worsening 
constituted chronic aggravation due to 
service.  The examiner should also render 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or higher) that the Veteran's tinnitus 
had its onset in or was otherwise related 
to service or the hearing loss.  In 
responding to this question, the examiner 
should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to 
be considered "aggravation in service" 
unless the underlying disorder, as 
contrasted with symptoms, has worsened.

The claims file must be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The examiner should discuss the rationale 
of the opinions, whether favorable or 
unfavorable.  If he/she is unable to 
render an opinion as to the etiology, 
he/she should so state and indicate the 
reasons.  

2.  Following completion of the 
foregoing, the AMC/RO must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC/RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action. 38 C.F.R. 
§ 4.2 (2009).

3.  Then readjudicate the claim for 
service condition for bilateral hearing 
loss and tinnitus in light of any 
additional evidence.  If the dispositions 
remain unfavorable, send the Veteran and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  He has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


